Order entered April 1, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00530-CR
                                     No. 05-13-00536-CR

                             JOEL DERVIN WILLIS, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-26322-H, F11-26316-H

                                         ORDER
        The Court REINSTATES the appeals.

        On March 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the March

21, 2014 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE